Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated February 23, 2012 with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report on Form 10-K for the year ended December 31, 2011 of Healthcare Services Group, Inc., which are incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of the aforementioned reports. /s/ GRANT THORNTON LLP Edison, New Jersey October 26, 2012
